12 F.3d 1539
73 A.F.T.R.2d 94-1721
ALBERTSON'S, INC., Petitioner-Appellant-Cross-Appellee,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee-Cross-Appellant.
Nos. 91-70380, 91-70381.
United States Court of Appeals,Ninth Circuit.
April 11, 1994.
ORDER

1
Before:  CANBY and REINHARDT, Circuit Judges, and TASHIMA, District Judge.*


2
The government's petition for rehearing is GRANTED.  The parties are directed to file new briefs addressing the deferred compensation issue only.  The briefs shall set forth the parties' arguments on this question in full and shall not merely provide supplemental or additional analysis or authorities.  The briefs shall not exceed 25 pages in length and shall be filed simultaneously on or before May 25, 1994.  Copies shall be delivered to Judges Canby, Reinhardt, and Tashima at their respective chambers.  The case will be reargued on Wednesday, June 15, 1994, at 10:00 a.m. in San Francisco, California.



*
 The Honorable A. Wallace Tashima, United States District Judge for the Central District of California, sitting by designation